Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Drawings
4.        The drawing(s) filed on 04/23/2020 are accepted by the Examiner.

Status of Claims
5.        Claims 1-21 are pending in this application.  

EXAMINER’S AMENDMENT
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Lytle (Reg. No. 39,283) on 08/10/2022.

The application has been amended as follows: 
Claim 25, line 1; Please change ***A computer-readable*** to ***A non-transitory computer-readable***.

Examiner’s Statement of Reasons for Allowance
7.       Claims 1-25 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“obtaining a set of observation samples regarding a plurality of factors, one of the set of observation samples comprising respective observed values of the plurality of factors; estimating, for each of the plurality of factors and based on the set of observation samples, a distribution that differences between observed values of the factor and estimated values of the factor follow, the estimated values being determined based on observed values of at least one other factor of the plurality of factors and an impact of the at least one other factor on the factor; and determining, based at least on the estimated distribution, a causal structure representing a causal relationship among the plurality of factors.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 13. In particular, the applied references do not disclose and would not have rendered obvious:
“at least one processor configured to obtain a set of observation samples regarding a plurality of factors, one of the set of observation samples comprising respective observed values of the plurality of factors; estimate, for each of the plurality of factors and based on the set of observation samples, a distribution that differences between observed values of the factor and estimated values of the factor follow, the estimated values being determined based on observed values of at least one other factor of the plurality of factors and an impact of the at least one other factor on the factor; and determine, based at least on the estimated distribution, a causal structure representing a causal relationship among the plurality of factors.” along with all the other limitations as required by independent claim 13.

9.       It follows that claims 2-12, and 14-25 are then inherently allowable for depending on an allowable base claim.

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Guyon et al. (US 2008/0097939) discloses wherein a data mining platform comprises a plurality of system modules, each formed from a plurality of components. Each module has an input data component, a data analysis engine for processing the input data, an output data component for outputting the results of the data analysis, and a web server to access and monitor the other modules within the unit and to provide communication to other units. Each module processes a different type of data, for example, a first module processes microarray (gene expression) data while a second module processes biomedical literature on the Internet for information supporting relationships between genes and diseases and gene functionality. In the preferred embodiment, the data analysis engine is a kernel-based learning machine, and in particular, one or more support vector machines (SVMs). The data analysis engine includes a pre-processing function for feature selection, for reducing the amount of data to be processed by selecting the optimum number of attributes, or "features", relevant to the information to be discovered.

Barnhill et al. (US 8,275,723) discloses a network-based system is provided for performing data analysis services using a support vector machine for analyzing data received from a remote user connected to the network. The user transmits a data set to be analyzed and along with an account identifier that allows the analysis service provider to collect payment for the processing services. Once payment has been confirmed, the service provider's server transmits the analysis results to the remote user. 

Weston et al. (US 2008/0215513) discloses In a pre-processing step prior to training a learning machine, pre-processing includes reducing the quantity of features to be processed using feature selection methods selected from the group consisting of recursive feature elimination (RFE), minimizing the number of non-zero parameters of the system (l.sub.0-norm minimization), evaluation of cost function to identify a subset of features that are compatible with constraints imposed by the learning set, unbalanced correlation score and transductive feature selection. The features remaining after feature selection are then used to train a learning machine for purposes of pattern classification, regression, clustering and/or novelty detection..

	Bronstein et al. (US 2018/0096229) discloses a method for extracting hierarchical features from data defined on a geometric domain is provided. The method includes applying on said data at least an intrinsic convolution layer, including the steps of applying a patch operator to extract a local representation of the input data around a point on the geometric domain and outputting the correlation of a patch resulting from the extraction with a plurality of templates. A system to implement the method is also described.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677